Allowable Subject Matter
Claims 1, 5, 7-11 and 26-37 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, the closest prior art is to Zhou which discloses a system for manufacturing perforated gypsum board comprising a perforator roller and a frame (FIG. 5 of Zhou).  While the other cited references suggest a conveyor, a cutting station and details of the roller support frame as recited in claim 1, none of the cited references teach or reasonably suggest system for manufacturing perforated gypsum board comprising a drive motor mounted to the shaft of the perforator roller as recited in claim 1.  Moreover, Zhou discloses a sprocket attached to the roller shaft and driven by the gypsum board forming line (FIG. 3, pg. 7, 1st full ¶ of Zhou).  The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claim 1.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claim 1 without impermissible hindsight.  For the foregoing reasons, the invention of claim 1 is deemed non-obvious.  Claims 5, 7-11 and 26-37 depend either directly or indirectly from claim 1 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746